           Case 2:20-cv-03791-JDW Document 4 Filed 08/07/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

YOLANDA-DENISE THOMPSON                   :
    Plaintiff,                            :
                                          :
      v.                                  :      Case No. 2:20-cv-3791-JDW
                                          :
YOLANDA DENISE THOMPSON                   :
SOCIAL SECURITY TRUST, et al.             :
     Defendants.                          :

                                         ORDER

      AND NOW, this 7th day of August, 2020, upon consideration of the Application of

Yolonda-Denise Thompson to Proceed In Forma Pauperis (ECF No. 1), it is ORDERED that

the Application is GRANTED.

      It is further Ordered that, for the reasons stated in the accompanying Memorandum and

pursuant to 28 U.S.C. § 1915(e), the Complaint is DISMISSED WITH PREJUDICE.

                                          BY THE COURT:

                                          /s/ Joshua D. Wolson
                                          HON. JOSHUA D. WOLSON
                                          United States District Judge
